Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in response to the Amendment dated October 13, 2021. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Arguments
Election/Restrictions
This application contains claims 16-22 drawn to an invention nonelected without traverse in the reply filed on April 13, 2021.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144). 

Specification
The disclosure has been objected to because of minor informalities.  
  	The objection of the disclosure has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 103
I.	Claims 1-5, 7-9 and 14-15 have been rejected under 35 U.S.C. 103 as being unpatentable over Matsukawa et al. (US Patent Application Publication No. 2004/0163736 A1) in view of Stoffer et al. (US Patent Application Publication No. 2004/0026260 A1).

	The rejection of claims 1-5, 7-9 and 14-15 under 35 U.S.C. 103 as being unpatentable over Matsukawa et al. in view of Stoffer et al. has been withdrawn in view of Applicant’s amendment.

II.	Claim 6 has been rejected under 35 U.S.C. 103 as being unpatentable over Matsukawa et al. (US Patent Application Publication No. 2004/0163736 A1) in view of Stoffer et al. (US Patent Application Publication No. 2004/0026260 A1) as applied to claims 1-5, 7-9 and 14-15 above, and further in view of Pedraza Diaz et al. (US Patent Application Publication No. 2012/0125778 A1).
	The rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over Matsukawa et al. in view of Stoffer et al. as applied to claims 1-5, 7-9 and 14-15 above, and further in view of Pedraza Diaz et al. has been withdrawn in view of Applicant’s amendment.

III.	Claim 10 has been rejected under 35 U.S.C. 103 as being unpatentable over Matsukawa et al. (US Patent Application Publication No. 2004/0163736 A1) in view of Stoffer et al. (US Patent Application Publication No. 2004/0026260 A1) as applied to claims 1-5, 7-9 and 14-15 above, and further in view of Hardin et al. (US Patent Application Publication No. 2002/0084002 A1).
	The rejection of clam 10 under 35 U.S.C. 103 as being unpatentable over Matsukawa et al. in view of Stoffer et al. as applied to claims 1-5, 7-9 and 14-15 above, and further in view of Hardin et al. has been withdrawn in view of Applicant’s amendment.

IV.	Claim 11 has been rejected under 35 U.S.C. 103 as being unpatentable over Matsukawa et al. (US Patent Application Publication No. 2004/0163736 A1) in view of Stoffer et al. (US Patent Application Publication No. 2004/0026260 A1) as applied to claims 1-5, 7-9 and 14-15 above, and further in view of Hardin et al. (US Patent Application Publication No. 2002/0084002 A1) as applied to claim 10 above, and further in view of Mansfeld et al. (“Sealing of Anodized Aluminum Alloys with Rare Earth Metal Salt Solutions,” Journal of the Electrochemical Society (1998 Aug 1), Vol. 145, No. 8, pp. 2792-2798).
	The rejection of claim 11 under 35 U.S.C. 103 as being unpatentable over Matsukawa et al. in view of Stoffer et al. as applied to claims 1-5, 7-9 and 14-15 above, and further in view of Hardin et al. as applied to claim 10 above, and further in view of Mansfeld et al. has been withdrawn in view of Applicant’s amendment.

V.	Claims 12 and 13 have been rejected under 35 U.S.C. 103 as being unpatentable over Matsukawa et al. (US Patent Application Publication No. 2004/0163736 A1) in view of Stoffer et al. (US Patent Application Publication No. 2004/0026260 A1) as applied to claims 1-5, 7-9 and 14-15 above, and further in view of Cetinkaya et al. (“Preparation of Cerium Oxide Films Using Pulse and Constant Electrodeposition Techniques,” InARA Annual Congress Proceedings (2014 Dec 30), pp. 43-49).
	The rejection of claims 12 and 13 under 35 U.S.C. 103 as being unpatentable over Matsukawa et al. in view of Stoffer et al. as applied to claims 1-5, 7-9 and 14-15 above, and further in view of Cetinkaya et al. has been withdrawn in view of Applicant’s amendment.

Response to Amendment
Claim Rejections - 35 USC § 112
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7
	line 1, it appears that “the substrate” is the same as the coated substrate recited in claim 1, lines 10-11. However, the claim language is unclear as to whether it is.

Claim Rejections - 35 USC § 103
I.	Claims 1-5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsukawa et al. (US Patent Application Publication No. 2004/0163736 A1) in view of Morris (US Patent Application Publication No. 2006/0113007 A1).
Regarding claim 1, Matsukawa teaches a method for treating a substrate comprising: 
• contacting at least a portion of the substrate with a spontaneously depositable 
pretreatment composition comprising a Group IIIB metal and/or a Group IVB metal (= chemical conversion coating agent containing at least one kind selected from the group consisting of zirconium, titanium and hafnium, and fluorine and substantially containing no phosphate ions and harmful heavy metal ions) [page 2, [0016]]; and 
• passing electric current between an anode and the substrate that has been contacted 

with the spontaneously depositable pretreatment composition, serving as a cathode, said cathode and anode being immersed in an electrodepositable pretreatment composition to deposit a coating from the electrodepositable pretreatment composition onto a surface of the substrate (= a coating can be applied to the metal material to be treated by the pretreatment method for coating of the present invention is not particularly limited, and examples thereof may include coatings using a cationic electrodeposition coating composition) [page 5, [0058]; and page 6, [0069]: electrocoating was applied to the surface].
The method of Matsukawa differs from the instant invention because Matsukawa does not disclose the following:
a.	Deoxidizing at least a portion of the substrate.
Matsukawa teaches examples of a metal material treated in the present invention include an iron material, an aluminum material, a zinc material and the like (page 5, [0054]).
Morris teaches an aluminum substrate (page 2, [0015]). 
According to one embodiment, the metal substrate is pre-treated prior to contacting the metal substrate with the conversion coating. The term pre-treating refers to a surface modification of the substrate that enhances the substrate for subsequent processing. Such surface modification can include one or more operations, including, but not limited to cleaning (to remove impurities and/or dirt from the surface), deoxidizing, and/or application of one or more solutions or coatings, as is known in the art. Pretreatment has many benefits, such as generation of a more uniform starting metal surface, improved adhesion of a subsequent coating to the pretreated substrate, or modification of the starting surface in such a way as to facilitate the deposition of the subsequent conversion coating (page 4, [0032]).

In another embodiment, the metal substrate is deoxidized to further remove contaminants on the metal’s surface, as well as to remove the native oxide layer, thus allowing for a more uniform surface deposit a coating onto the metal surface. Suitable deoxidizers include industrially acceptable deoxiders, such as Amchem 7/17 deoxidizers, available from Henkel Technologies, Madison Heights, Mich. A preferred deoxidizing agent is a phosphoric acid-based deoxidizer, such as Deft Inc., product code number 88x2, available from Deft Inc., Irvine, Calif. (page 4, [0036]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by Matsukawa by deoxidizing at least a portion of the substrate because deoxidizing an aluminum substrate removes contaminants on the metal’s surface, as well as to remove the native oxide layer, thus allowing for a more uniform surface deposit a coating onto the metal surface.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	b.	Wherein the electrodepositable pretreatment composition comprises a lanthanide series metal and/or a Group IIIB metal, an oxidizing agent, a metal-complexing agent and a surfactant, wherein the surfactant is present in an amount of 0.001% to 5.0% of the electrodepositable pretreatment composition weight.
	Matsukawa teaches that a coating can be applied to the metal material to be treated by the pretreatment method for coating of the present invention is not particularly limited, and examples thereof may include coatings using a cationic electrodeposition coating composition, organic solvent coating composition, water-borne coating composition, powder coating composition and soon (page 5, [0058]).
	Morris teaches an electrodepositable pretreatment composition (= in other embodiments, the 

coating can be an electrolytic-coating system) [page 4, [0038]] comprising a lanthanide series metal and/or a Group IIIB metal (= a rare earth element) [page 2, [0017]and [0020]], an oxidizing agent (= an oxidizing agent) [page 3, [0023]], a metal-complexing agent (= amino acids, complexing agents) and a surfactant (= a surfactant) [page 3, [0025]], to deposit a coating from the electrodepositable pretreatment composition (= a conversion coating composition for coating a metal substrate) [page 1, [0007]] onto a surface of the substrate (= such surface modification can include one or more operations, including, but not limited to cleaning (to remove impurities and/or dirt from the surface), deoxidizing, and/or application of one or more solutions or coatings, as is known in the art) [page 4, [0032]], wherein the surfactant is present in an amount of 0.001% to 5.0% of the electrodepositable pretreatment composition weight (= a surfactant, mixture of surfactants, or detergent-type aqueous solution, present in the conversion coating solution in an amount from about 0.02 weight percent) [page 3, [0027]].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrodepositable pretreatment composition described by Matsukawa with wherein the electrodepositable pretreatment composition comprises a lanthanide series metal and/or a Group IIIB metal, an oxidizing agent, a metal-complexing agent and a surfactant, wherein the surfactant is present in an amount of 0.001% to 5.0% of the electrodepositable pretreatment composition weight because a composition comprising a rare earth element, an oxidizing agent, a complexing agent and 
from about 0.02 weight percent of a surfactant forms a corrosion resistant coating (Morris: page 1, [0007]) on a deoxidized, pretreated metal substrate.

Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Regarding claim 2, Matsukawa teaches wherein the Group IIIB metal and/or the Group IVB metal is present in the spontaneously deposited pretreatment composition in an amount of 10 ppm to 500 ppm based on the total weight of the spontaneously depositable pretreatment 
composition (= preferably, the content of at least one kind selected from the group consisting of zirconium, titanium and hafnium, which is contained in the chemical conversion coating agent is within a range from 20 ppm of a lower limit to 10000 ppm of an upper limit in terms of metal) [page 2, [0023]].
	Regarding claim 3, Matsukawa teaches wherein the spontaneously depositable pretreatment composition further comprises an electropositive metal (= preferably, the content of at least one kind selected from the group consisting of magnesium ion, zinc ion, calcium ion, aluminum ion, gallium ion, indium ion and copper ion) [page 4, [0045]].
	Regarding claim 4, Matsukawa teaches wherein the electropositive metal is present in an amount of 1 ppm to 100 ppm based on total weight of the spontaneously depositable pretreatment composition (= within a range from 1 ppm of a lower limit to 5000 ppm of an upper limit) [page 4, [0045]].

	Regarding claim 5, Morris teaches wherein the lanthanide series metal and/or the Group IIIB metal is present in the electrodepositable pretreatment composition in an amount of 0.01 weight percent to 10 weight percent based on the total weight of the electrodepositable pretreatment composition (= the first and second salts in combination are present in the composition in at least about 0.04 weight percent) [page 1, [0007]].
Regarding claim 14, Matsukawa teaches wherein the contacting with the spontaneously depositable pretreatment composition occurs prior to the immersing in the electrodepositable pretreatment composition (= a coating can be applied to the metal material to be treated by the pretreatment method for coating of the present invention is not particularly limited, and examples thereof may include coatings using a cationic electrodeposition coating composition) [page 5, [0058]].

II.	Claim 7-9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsukawa et al. (US Patent Application Publication No. 2004/0163736 A1) in view of Morris (US Patent Application Publication No. 2006/0113007 A1) as applied to claims 1-5 and 14 above, and further in view of Stoffer et al. (US Patent Application Publication No. 2004/0026260 A1).
	Matsukawa and Morris are as applied above and incorporated herein.
Regarding claim 7, the method of Matsukawa differs from the instant invention because Matsukawa does not disclose the method further comprises contacting the substrate with a sealing composition comprising phosphate.

	Morris teaches it is preferable, but not required that at least one rare earth element 
salt is a Cerium(III) salt, present in the conversion coating composition (pages 2-3, [0022]).
	Stoffer teaches electrodepositing a cerium-based coating (page 1, [0010]).
After deposition the component is optionally sealed by immersion in or otherwise exposure to an elevated temperature phosphate solution, for example 2.5 wt % Na3PO4 with a pH adjusted to about 4.5 with H3PO4 for about five minutes.  In one especially preferred embodiment where it has been discovered to be critical that the phosphate solution be nonboiling, the sealing solution is maintained at a temperature between 70o C. and about 95o C. Sealing involves expansion of the lattice of the deposited material such that it essentially grows together. The coating yielded is substantially continuous, i.e., the instance of cracking and other discontinuity is relatively low.  Without being bound to a particular theory, it is believed that cerium phosphate compounds are formed (page 3, [0034]).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by Matsukawa by contacting the substrate with a sealing composition comprising phosphate because sealing 
expands the lattice of a cerium-based coating such that it essentially grows together. The coating yielded is substantially continuous, i.e., the instance of cracking and other discontinuity is relatively low.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Regarding claim 8, Stoffer teaches wherein the sealing composition further comprises a 

Group IA metal (= 2.5 wt % Na3PO4) [page 3, [0034]].
	Regarding claim 9, Stoffer teaches wherein the Group IA metal is present in an amount 0.001 weight percent to 5 weight percent based on total weight of the sealing composition (= 2.5 wt % Na3PO4) [page 3, [0034]].
	Regarding claim 15, Stoffer teaches wherein the immersing in the electrodepositable pretreatment composition occurs prior to the contacting with the sealing composition (= after deposition the component is optionally sealed by immersion in or otherwise exposure to an elevated temperature phosphate solution) [page 3, [0034]].

III.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsukawa et al. (US Patent Application Publication No. 2004/0163736 A1) in view of Morris (US Patent Application Publication No. 2006/0113007 A1) as applied to claims 1-5 and 14 above, and further in view of Stoffer et al. (US Patent Application Publication No. 2004/0026260 A1) as applied to claims 7-9 and 15 above, and further in view of Hardin et al. (US Patent Application Publication No. 2002/0084002 A1).
	Matsukawa, Morris and Stoffer are as applied above and incorporated herein.
Regarding claim 10, the method of Matsukawa differs from the instant invention because Matsukawa does not disclose wherein the sealing composition further comprises a Group IIIB metal and/or a Group IVB metal.
Stoffer teaches that after deposition the component is optionally sealed by immersion in or otherwise exposure to an elevated temperature phosphate solution (page 3, [0034]).

	Hardin teaches that:
After the formation of the conversion coating on the metallic substrate, a lubricant, a sealant and/or a paint may be applied onto the conversion coating. There may be applied combinations of a sealant and a lubricant or of a sealant and a paint. These process steps are generally well known. If a sealant step is used, preferably the coated metallic surface is rinsed prior to and sometimes also after the sealing process. The conversion coating may be sealed by treatment with at least one of a variety of aqueous or non-aqueous inorganic, organic or mixed sealing solutions. The sealing solution may contain alkali silicates, borates, Cr3+ containing salts, Al and Zr fluorides, phosphates, silanes, polyacrylates and/or their derivatives, polyvinylphenole derivatives and/or other polymers. The sealing solution forms a surface layer on the conversion coating and may further enhance the corrosion resistance of the conversion coating. A similar effect may be gained with a painting step (page 7, [0075]).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sealing composition described by the Matsukawa combination with wherein the sealing composition comprises a Group IIIB metal and/or a Group IVB metal because sealing solutions containing Zr fluorides and phosphates form a surface layer on conversion coatings and enhances the corrosion resistance of the conversion coatings.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

IV.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsukawa et 

al. (US Patent Application Publication No. 2004/0163736 A1) in view of Morris (US Patent Application Publication No. 2006/0113007 A1) as applied to claims 1-5 and 14 above, and further in view of Stoffer et al. (US Patent Application Publication No. 2004/0026260 A1) as applied to claims 7-9 and 15 above, and further in view of Hardin et al. (US Patent Application Publication No. 2002/0084002 A1) as applied to claim 10 above, and further in view of Mansfeld et al. (“Sealing of Anodized Aluminum Alloys with Rare Earth Metal Salt Solutions,” Journal of the Electrochemical Society (1998 Aug 1), Vol. 145, No. 8, pp. 2792-2798).
Matsukawa, Morris, Stoffer and Hardin are as applied above and incorporated herein.
Regarding claim 11, the method of Matsukawa differs from the instant invention because Matsukawa does not disclose wherein the Group IIIB metal and/or the Group IVB metal is present in the sealing composition in an amount of 1 ppm metal to 100 ppm metal (calculated as total elemental metal) based on total weight of the sealing composition.
Hardin teaches that:
After the formation of the conversion coating on the metallic substrate, a lubricant, a sealant and/or a paint may be applied onto the conversion coating. There may be applied combinations of a sealant and a lubricant or of a sealant and a paint. These process steps are generally well known. If a sealant step is used, preferably the coated metallic surface is rinsed prior to and sometimes also after the sealing process. The conversion coating may be sealed by treatment with at least one of a variety of aqueous or non-aqueous inorganic, organic or mixed sealing solutions.  The sealing solution may contain alkali silicates, borates, Cr3+ containing salts, Al and Zr fluorides, phosphates, silanes, polyacrylates and/or their derivatives, polyvinylphenole derivatives and/or other polymers. The sealing solution forms a surface layer on the conversion coating and may further enhance the corrosion resistance of the conversion coating. A similar effect may be gained with a painting step (page 7, [0075]).

	Mansfeld teaches that:
In the yttrium chloride sealing process, the samples were sealed in boiling 15 mM YCl3 

solution for 15 min. For sealing in yttrium acetate, the samples were immersed in boiling 50 mM Y(CH3COO), solution (pH adjusted to 5.14) for 15 min. The two yttrium sulfate I and II sealing processes were carried out in boiling 25 mM Y2(SO4)3 solution (pH adjusted to 5.28) for 15 min or in 50 mM Y2(SO4)3 solution(pH adjusted to 6) for 30 min (pages 2792-2793, bridging paragraph).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Group IIIB metal and/or the Group IVB metal present in the sealing composition described by the Matsukawa combination with wherein the Group IIIB metal and/or the Group IVB metal is present in the sealing composition in an amount of 1 ppm metal to 100 ppm metal (calculated as total elemental metal) based on total weight of the sealing composition because a boiling 15 mM YCl3 solution, a boiling 50 mM Y(CH3COO) and a boiling 25 mM Y2(SO4)3 are solutions that seal conversion coatings.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
 	The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

V.	Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsukawa et al. (US Patent Application Publication No. 2004/0163736 A1) in view of Morris (US Patent Application Publication No. 2006/0113007 A1) as applied to claims 1-5 and 14 above, and further in view of Cetinkaya et al. (“Preparation of Cerium Oxide Films Using 

Pulse and Constant Electrodeposition Techniques,” InARA Annual Congress Proceedings (2014 Dec 30), pp. 43-49).
	Matsukawa and Morris are as applied above and incorporated herein.
	Regarding claim 12, the method of Matsukawa differs from the instant invention because Matsukawa does not disclose wherein the electric current cycles between a current-on position and a current-off position.
	Morris teaches that it is preferable, but not required that at least one rare earth element salt is a Cerium(III) salt, present in the conversion coating composition (pages 2-3, [0022]). The coating can be an electrolytic-coating system (page 4, [0038]).
	Cetinkaya teaches that:
Little attention has been paid to pulse electrodeposition (PED) as a technique to deposit porous cerium nanofilms. Pulsed electrodeposition is an effective method to control surface properties by varying pulse parameters, and to achieve a more homogeneous surface composition and morphology. In fact, thin film preparation by pulsed electrodeposition presents many advantages regarding the morphology and the composition of metal oxides and alloys [22, 29] but this method has not been applied to ceria yet. In this work, ceria film is deposited via cathodic deposition on nanostructured, gold-coated, polycarbonate track-etched membrane (PCTE) template by both constant potential and PED method. A comparison between these two methods is presented and the pulse parameters for porous ceria electrodeposition are investigated (page 45, left column, lines 1-20).

Cathodic electrodeposition was performed underpotentiostatic and pulse conditions using a computer-controlled potentiostat (modelEZstatPro) [page 45, left column, lines 36-40].

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the electric current described by the Matsukawa combination with wherein the electric current cycles between a current-on position and a current-off position because pulsed electrodepositing ceria films controls surface 

properties and achieves a more homogeneous surface composition and morphology.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
Regarding claim 13, the method of Matsukawa differs from the instant invention because Matsukawa does not disclose wherein the current-off condition comprises a frequency of at least 5 seconds.
Cetinkaya teaches that the experiments presented in Figure 4 were performed at -0.9V / 0V and -0.7V / 0V with 10s on/1s off (page 46, “3.3. Pulse Potential Deposition”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the current-off condition described by the Matsukawa combination with wherein the current-off condition comprises a frequency of at 
least 5 seconds because by varying pulse parameters, pulsed electrodeposition is an effective method to control surface properties and to achieve a more homogeneous surface composition and morphology. One having ordinary skill in the art has the skill to experimentally determine, calculate and/or optimize the current-off condition by routine experimentation that would have achieved the desired surface composition and morphology (MPEP § 2141.03).	
Known work in one field of endeavor may prompt variations of it for use in either the 

same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).

Citations
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Kim et al. (“Fabrication of Mesoporous Cerium Dioxide Films by Cathodic Electrodeposition,” Journal of Nanoscience and Nanotechnology (2007 Nov 1), Vol. 7, No. 11, pp. 4198-4201) is cited to teach the synthesis of mesoporous cerium dioxide films. A  proper amount of CTAB (Cetyltrimethylammonium Bromide, Aldrich) was added into the solution (pages 4198-4199, “2.1. Synthesis of Cerium Dioxide Films”).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 

statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        October 31, 2021